UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21462 Tortoise Energy Infrastructure Corporation (Exact name of registrant as specified in charter) 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Address of principal executive offices) (Zip code) David J. Schulte 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 29, 2008 Item 1. Schedule of Investments. Tortoise Energy Infrastructure Corporation SCHEDULE OF INVESTMENTS (Unaudited) February 29, 2008 Shares Fair Value Common Stock - 0.2% (1) Shipping - 0.2% (1) Republic of the Marshall Islands - 0.2% (1) Capital Product Partners L.P. (Cost $1,136,941) 52,881 $ 1,068,196 Master Limited Partnerships and Related Companies - 191.7% (1) Crude/Refined Products Pipelines - 90.0% (1) United States - 90.0% (1) Buckeye Partners, L.P. 533,367 26,177,652 Enbridge Energy Partners, L.P. 925,300 46,246,494 Enbridge Energy Partners, L.P. (2) (3) 1,008,091 49,094,055 Global Partners LP 214,286 5,854,294 Holly Energy Partners, L.P. (4) 427,070 17,544,036 Kinder Morgan Management, LLC (3) (5) 1,692,458 92,255,913 Magellan Midstream Partners, L.P. 1,974,445 85,513,213 NuStar Energy L.P. 1,000,355 53,428,961 NuStar GP Holdings, LLC 543,429 14,748,663 Plains All American Pipeline, L.P. 1,833,784 87,563,186 SemGroup Energy Partners, L.P. 271,982 6,780,511 Sunoco Logistics Partners L.P. 930,280 49,769,980 TEPPCO Partners, L.P. 869,520 32,833,075 TransMontaigne Partners L.P. 207,800 6,144,646 573,954,679 Natural Gas/Natural Gas Liquids Pipelines - 51.5% (1) United States - 51.5% (1) Boardwalk Pipeline Partners, LP 1,144,700 27,152,284 El Paso Pipeline Partners, L.P. 902,350 21,151,084 Energy Transfer Equity, L.P. 729,661 24,268,525 Energy Transfer Partners, L.P. 1,722,250 82,530,220 Enterprise GP Holdings L.P. 105,425 3,312,454 Enterprise Products Partners L.P. 2,847,220 88,178,403 ONEOK Partners, L.P. 267,455 16,590,234 Spectra Energy Partners, LP 332,965 8,224,235 TC PipeLines, LP 1,307,759 44,686,125 Williams Pipeline Partners L.P. 623,990 12,355,002 328,448,566 Natural Gas Gathering/Processing - 36.2% (1) United States - 36.2% (1) Copano Energy, L.L.C. 1,248,389 45,503,779 Crosstex Energy, L.P. 981,347 31,020,379 Crosstex Energy, L.P. (2) (6) 193,767 5,132,888 DCP Midstream Partners, LP 413,825 15,005,294 Duncan Energy Partners L.P. 433,700 9,155,407 Exterran Partners, L.P. 323,493 10,607,335 Hiland Partners, LP 41,048 2,080,723 MarkWest Energy Partners, L.P. 2,201,640 75,956,580 Regency Energy Partners LP 133,000 3,944,780 Targa Resources Partners LP 142,600 3,456,624 Williams Partners L.P. 784,707 29,136,171 230,999,960 Propane Distribution - 9.1% (1) United States - 9.1% (1) Inergy, L.P. 1,916,784 55,989,261 Inergy Holdings, L.P. 49,715 2,197,403 58,186,664 Shipping - 4.9% (1) Republic of the Marshall Islands - 0.8% (1) Teekay LNG Partners L.P. 156,200 4,693,810 United States - 4.1% (1) K-Sea Transportation Partners L.P. (4) 612,800 22,140,464 OSG America L.P. 293,235 4,105,290 26,245,754 30,939,564 Total Master Limited Partnerships and Related Companies (Cost $832,753,264) 1,222,529,433 Short-Term Investment - 8.7% (1) United States Investment Company - 8.7% (1) First American Government Obligations Fund - Class Y, 2.91% (7) (Cost $55,779,214) 55,779,214 55,779,214 Total Investments - 200.6% (1) (Cost $889,669,419) 1,279,376,843 Long-Term Debt Obligations - (36.8%) (1) (235,000,000 ) Interest Rate Swap Contracts - (3.4%) (1) $290,000,000 notional - Unrealized Depreciation (21,489,294 ) Liabilities in Excess of Cash and Other Assets - (31.4%) (1) (200,138,459 ) Preferred Shares at Redemption Value - (29.0%) (1) (185,000,000 ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ 637,749,090 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Restricted securities have a total fair value of $54,226,943 which represents 8.5% of net assets. (3) Security distributions are paid-in-kind. (4) Affiliated investment; the Company owns 5% or more of the outstanding voting securities of the issuer. (5) All or a portion of the security is segregated as collateral for the unrealized depreciation of interest rate swap contracts. (6) Non-income producing. (7) Rate indicated is the 7-day effective yield as of February 29, 2008. Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors.The table below shows the number of units held, acquisition date, acquisition cost, fair value per unit of such securities and percent of net assets which the securities comprise at February 29, 2008. Investment Security Number of Units Acquisition Date Acquisition Cost Fair Value Per Unit Fair Value as Percent of Net Assets Crosstex Energy, L.P. Series D Subordinated Units 193,767 3/23/07 $5,000,002 $26.49 0.8% Enbridge Energy Partners, L.P. Class C Common Units 1,008,091 4/02/07 50,000,000 48.70 7.7 $55,000,002 8.5% Investments representing 5 percent or more of the outstanding voting securities of a portfolio company result in that company being considered an affiliated company, as defined in the 1940 Act.The aggregate fair value of all securities of affiliates held by the Company as of February 29, 2008 amounted to $39,684,500, representing 6.2 percent of net assets applicable to common stockholders.A summary of affiliated transactions for each company which is an affiliate at February 29, 2008 or was an affiliate during the period ended February 29, 2008, is as follows: Share Balance 11/30/07 Gross Additions Realized Gross Distributions Received February 29, 2008 Gross Reductions Gain (Loss) Share Balance Fair Value Holly Energy Partners, L.P. 427,070 $- $- $- $309,626 427,070 $17,544,036 K-Sea Transportation Partners L.P. 612,800 - - - 453,472 612,800 22,140,464 MarkWest Energy Partners, L.P. (1) 2,201,640 - - - 1,254,935 2,201,640 75,956,580 $- $- $- $2,018,033 $115,641,080 (1) Not deemed an affiliate as of February 29, 2008. As of February 29, 2008, the aggregate cost of securities for federal income tax purposes was $815,176,749.At February 29, 2008, the aggregate gross unrealized appreciation for all securities in which there was an excess of fair value over tax cost was $468,631,271, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over fair value was $4,431,177 and the net unrealized appreciation was $464,200,094.Item 2. Controls and Procedures. (a) The registrant’s President and Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE ENERGY INFRASTRUCTURE CORPORATION Date: April 24, 2008 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. TORTOISE ENERGY INFRASTRUCTURE CORPORATION Date: April 24, 2008 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Date: April 24, 2008 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
